Citation Nr: 9911259	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from February 1956 to May 1966.  

In an August 1993 rating action the Department of Veterans 
Affairs (VA) denied entitlement to service connection for 
post-traumatic stress disorder.  The veteran was duly 
notified of that decision and did not submit an appeal.  In 
February 1997 the veteran claimed service connection for a 
psychiatric disability, a heart attack, residuals of a stroke 
and diabetes mellitus.  By rating action dated in May 1997 
the VA Regional Office Sioux Falls, South Dakota, denied 
entitlement to service connection for an acquired psychiatric 
disability, a heart attack, residuals of a stroke and 
diabetes mellitus.  The veteran appealed from those 
decisions.  In August 1998 the veteran testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  At that time he withdrew his 
appeal regarding the issues of service connection for a heart 
attack, stroke residuals and diabetes mellitus.  Thus, those 
matters are no longer in an appellate status.  The case is 
now before the Board for appellate consideration.  

The veteran's testimony during the August 1998 hearing 
appears to be a possible attempt to reopen his claim for 
service connection for post-traumatic stress disorder.  This 
matter is not in an appellate status and is referred to the 
regional office for a determination as to whether new and 
material evidence has been submitted that is  sufficient to 
reopen that claim following the final August 1993 rating 
action.


FINDINGS OF FACT

1.  An acquired psychiatric disability was not demonstrated 
during the veteran's active military service.  

2.  Acquired psychiatric disabilities, including major 
depression were initially medically demonstrated many years 
following the veteran's release from active duty.  

3.  There is no medical evidence establishing that the 
veteran's current psychiatric disorders either developed 
coincident with his active military service or, in the case 
of major depression, within one year following his separation 
from military service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for an acquired 
psychiatric disability is whether he has presented evidence 
of a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be explained below, the Board finds that the claim is 
not well grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's service medical records reflect that he was 
seen in July 1956 for marital difficulties causing periods of 
nervousness manifested by gastric distress.  He was given 
medication.  In June 1960 he executed a certificate 
indicating that, to the best of his knowledge and belief, he 
had never been treated for any mental disease or disturbance.  
A certificate by a flight surgeon, dated the same day, 
reflected that he had examined the veteran and found him to 
be qualified mentally and physically to carry out his 
assigned duties.  When the veteran was examined for 
separation from service in February 1966 he indicated that he 
did not have or had never had nervous trouble of any sort.  
On the medical examination report the psychiatric evaluation 
was reported to be normal.  

In December 1985 the veteran submitted a claim for disability 
pension benefits.  He referred to treatment for a heart 
attack.  The regional office later received VA inpatient and 
outpatient treatment records from the VA Medical Center 
Fresno reflecting the veteran's treatment for heart problems 
and psychiatric problems that were diagnosed as depression.  

In September 1992 the veteran submitted another claim for VA 
disability benefits.  He was afforded a VA psychiatric 
examination in January 1993.  The veteran indicated that his 
emotional difficulties began in 1982.  He began to have 
difficulty controlling his temper and was becoming somewhat 
violent.  He reported a slow onset of depressed moods.  After 
his heart attack he developed a chronic depressed mood 
accompanied by pressure and development of flashback 
situations from his military experiences.  His symptoms had 
gotten worse in the previous year following the death of his 
wife and difficulty with his 16-year-old son.  On mental 
status examination various findings were recorded including a 
dysphoric and flat affect.  The veteran reported occasional 
symptoms of feeling as if he was being followed or pursued 
but it was indicated that there was no overt paranoia.  The 
diagnostic impressions included post-traumatic stress 
disorder, delayed onset and dysthymia.  

Following the veteran's February 1997 claim, the regional 
office received additional VA outpatient treatment records 
reflecting that the veteran was seen in 1997 for hypertension 
and psychiatric problems.  The impressions included major 
depression.  

During the course of the August 1998 hearing, the veteran 
testified that in 1969 he had been working for Lockheed 
Electronics in Los Angeles and had received medication for 
hypertension and nervousness.  He indicated that he had been 
referred to their downtown clinic in Los Angeles, but had 
been seen on only one occasion.  The veteran further related 
that his initial treatment with the VA had been in 1985 at 
Fresno.  He reported that he had moved to South Dakota in 
1997 and had been treated at the Fort Meade VA Medical 
Center.  He stated that he was still being treated for 
psychiatric problems.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this case, 
the veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for an acquired psychiatric disability.  
As indicated previously, his service medical records reflect 
that he was seen in July 1956 for marital difficulties 
causing periods of nervousness manifested by gastric 
distress.  However, he was given medication and there was no 
further reference to psychiatric problems during his military 
service.  He was examined by a flight surgeon in June 1960 
and was found to be qualified mentally and physically to 
carry out his assigned duties.  A psychiatric condition was 
neither reported by the veteran nor found by the examiner 
when he was examined for separation from service in 
February 1966.  To the contrary, the veteran indicated at 
that time that he did not have or have never had nervous 
trouble of any sort.  

VA records reflect that the veteran began receiving treatment 
for psychiatric problems in 1985; however, that was many 
years following his separation from military service.  While 
he recalls receiving brief treatment for nervousness from an 
employer in 1969, there is no indication that this involved a 
diagnosis or established a nexus to service.  A psychosis, 
major depression, was diagnosed on a VA outpatient treatment 
record in 1997.  There is no medical evidence establishing 
that the veteran's currently diagnosed psychiatric disability 
either developed coincident with his active military service 
or within one year following his separation from military 
service.  Thus, service connection for an acquired 
psychiatric disability would not be warranted either on the 
basis of direct service incurrence or under the presumptive 
provisions of the law.  Furthermore, there is no medical 
opinion of record relating his major depression to service, 
or any incident of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Given the 
evidence that is of record, the claim for service connection 
for an acquired psychiatric disability may not be considered 
well grounded.  Since the claim is not well grounded it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

